Exhibit 10.1

SARA LEE CORPORATION

LONG-TERM RESTRICTED STOCK UNIT GRANT

PROGRAM DESCRIPTION

FISCAL YEARS 2011-2013

Highlights

This booklet explains the plan provisions of the Sara Lee Corporation Long-Term
Restricted Stock Unit (LTRSU) grant covering fiscal years 2011 through 2013
(“Service Period”) with the restricted stock units (“RSUs”) vesting 100% on
August 31, 2013 (the “Vesting Date”). The following pages provide detailed
information relating to the grant of RSUs that you have received under the Plan.

The key features of this Plan are summarized below. In some countries other than
the United States, variations in Plan design and rules may occur in order to
comply with local laws and tax provisions.

Purpose

The LTRSU program is a significant component of Sara Lee’s executive
compensation program. It enhances the competitiveness of Sara Lee’s total
executive compensation package and facilitates the attraction and retention of
highly qualified executives.

Restricted Stock Units

LTRSU awards are authorized under the Sara Lee Corporation 1998 Long-Term
Incentive Stock Plan (“Stock Plan”). LTRSU awards are initially granted as RSUs
at the beginning of the Service Period. On the Vesting Date, all of the RSUs
that are earned will be converted to shares of Sara Lee common stock. Dividend
equivalents that are payable on RSUs during the vesting periods are accrued on
your behalf.

The release of RSUs on the Vesting Date is contingent upon your continued active
employment by the Corporation until the Vesting Date, which is August 31, 2013.

SLC may substitute or offer alternative forms of incentive compensation in the
event it either determines that tax or legal regulations in some countries
require alternative forms of incentive compensation or as a voluntary
alternative to RSUs.

 

•  

Individual RSU awards are approved on August 26, 2010 and on the January 2011
meeting of the Compensation and Employee Benefits Committee. Based upon your
continued active service through the Vesting Date the RSUs are converted to
actual shares of SLC stock, on a one-for-one basis, and issued in your name.

 

•  

You do not have voting rights on RSUs until the RSUs are converted to actual
shares.

Dividend Equivalents

During the Service Period, dividend equivalents that are payable on the RSUs
will be accrued on your behalf. These dividend equivalents are paid to you in
cash after the RSUs have vested. At the Corporation’s discretion, the dividend
equivalents may be applied toward your tax withholding obligations.

 

1



--------------------------------------------------------------------------------

 

Award Grant Notice

You will receive a Restricted Stock Unit Grant Notice and Agreement (“Grant
Notice”) specifying the number of RSUs that have been granted and certain terms
and conditions applicable to the grant. You should retain a copy of your Grant
Notice along with other important legal documents. The Grant Notice will be
distributed electronically through your E*Trade account. You must log into your
E*Trade account and accept your grant(s) on-line. Instructions will be provided
at the appropriate time. Sara Lee may from time to time modify the grant
acceptance process and will notify you of any changes.

Tax Consequences

United States

Under current United States tax law, a Participant receives no taxable income
from the RSUs when initially granted, or from accrued dividend equivalents. The
Vesting Date is the date when the taxable event occurs, except to the extent a
Participant paid in the U.S. and subject to U.S. taxation has elected to defer
eligible distributions of the shares until a later date (“Deferred Vesting
Date”). The market value of SLC common stock on the Vesting Date or the Deferred
Vesting Date, as the case may be, will determine the amount of taxable income.
When the number of shares actually earned has been determined, the market value
of the shares on the Vesting Date or the Deferred Vesting Date, as well as the
proportionate dividend equivalents are considered taxable income to the
Participant. This amount is then subject to any applicable federal, state and
local withholding. Amounts necessary to settle the tax-withholding obligation
will be withheld from the accrued dividend equivalents and/or shares otherwise
to be distributed to the Participant unless the Company determines otherwise.

If during the first two years following the Grant Date a Participant becomes
retirement-eligible, as defined in the Administrative Guidelines Section, Sara
Lee is required to withhold FICA taxes on all outstanding RSUs. The measurement
date to determine retirement-eligible status and the value of the outstanding
RSUs will be the first business day of each month, beginning in September each
year. For those Participants who are identified as retirement-eligible at the
measurement date, the FICA tax will be collected through payroll withholding
during the payroll cycle(s) following the measurement date (e.g. September
through December based upon the amount to be withheld). Once the FICA tax has
been paid, no additional FICA tax will be required on the date of vest.

Countries other than the United States

Tax laws vary significantly from country to country, so professional advice
should be obtained from appropriate counsel concerning the tax consequences of
this grant. In most cases, Participants incur no taxable income from RSUs when
initially awarded, or on the accrued dividend equivalents, until the Vesting
Date. When the shares are earned, both the market value of the shares on the
Vesting Date as well as the dividends distributed are typically considered
income. For Participants residing outside the U.S. and not subject to U.S. tax
laws, tax withholding for certain countries may be required and will be taken by
Sara Lee Corporation in the U.S. Each Participant is responsible for compliance
with the relevant legal and tax regulations in his or her tax jurisdiction.

Impact on Other Benefits

Any shares or dividend equivalents ultimately earned under this LTRSU grant are
not considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

 

2



--------------------------------------------------------------------------------

 

Stock Ownership Compliance

These RSUs will count towards the Corporation’s stock ownership guidelines
during the Service Period. See Appendix II for the specific ownership guidelines
by salary grade.

Non-Competetion/Non-Solicitation/Confidentialty Agreement

In order to receive your RSU grant, you are required to sign a
Non-Competition/Non-Solicitation/Confidentiality Agreement as a condition of
your continuing employment. Signing the agreement is a condition of your receipt
of the RSU grant. Please read the
Non-Competition/Non-Solicitation/Confidentiality Agreement in its entirety.

Forfeiture

Notwithstanding anything contained in this document to the contrary, if you
engage in any activity contrary or harmful to the interests of the Company,
including but not limited to: (1) competing, directly or indirectly (either as
owner, employee or agent), with any of the businesses of the Company,
(2) violating any Company policies or breaching any non-competition,
non-solicitation, or confidentiality agreement with the Company (or refusing to
sign any such agreement if it is required as a condition to your employment or
continued employment with the Company), (3) soliciting any present or future
employees or customers of the Company to terminate such employment or business
relationship(s) with the Company, (4) disclosing or misusing any confidential
information regarding the Company, or (5) participating in any activity not
approved by the Board of Directors of the Company which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this RSU award, to the extent it remains
restricted, shall terminate automatically on the date on which you first engaged
in such wrongful conduct and (ii) if the misconduct occurred within 6 months
following the Vesting Date, you shall pay to the Company in cash any financial
gain you realized from the vesting of the RSU, and (iii) if the misconduct
occurred after the RSU has been deferred in the Deferred Compensation Plan and
prior to the deferred payment date, you shall forfeit the deferred RSU and this
RSU award shall terminate automatically on the date on which you first engaged
in such wrongful conduct. For purposes of this section, financial gain shall
equal, the fair market value of the Common Stock on the Vesting Date, multiplied
by the number of RSUs pursuant to the vesting (without reduction for any shares
of Common Stock surrendered or attested to for tax withholding purposes) reduced
by any taxes paid in countries other than the United States (which taxes are not
otherwise eligible for refund from the taxing authorities). By accepting this
RSU award, you consent to and authorize the Sara Lee Companies to deduct from
any amounts payable by the Sara Lee Companies to you, any amounts you owe to the
Company under this section. This right of set-off is in addition to any other
remedies the Company may have against you for the wrongful conduct.

Administrative Guidelines

The following guidelines apply to the FY11-13 LTRSU grant. Additional
Administrative Guidelines may be adopted, as needed, during the Service Period
for the efficient administration of the Plan.

 

•  

The Compensation and Employee Benefit Committee (“Committee”) is responsible for
administering the Plan and has full power and authority to interpret the Plan
and to adopt rules, regulations and guidelines for administering the Plan, as it
deems necessary.

 

•  

The Committee functions as the Plan Administrator and its decisions are binding
on all Participants.

 

3



--------------------------------------------------------------------------------

 

•  

The Committee reserves the right, in its absolute discretion, to make further
adjustments in awards granted to any Participant prior to the release of those
RSUs.

 

•  

The Committee may, as it deems appropriate, delegate some or all of its power to
the Chief Executive Officer of Sara Lee Corporation. However, the Committee may
not delegate its power concerning the grant, timing, pricing or amount of an
award to any person who is a corporate officer or Key Executive.

 

•  

The Committee will approve the awards at the time they are granted for all
Corporate Officers and Key Executives. The RSUs to be distributed along with the
related dividend equivalents will be distributed as soon as practicable after
the Vesting Date.

 

•  

Awards may be made to new Participants during the first year of the Service
Period. The number of RSUs awarded may be adjusted to reflect that the executive
is not a Participant for the entire Service Period.

 

•  

Awards may also be made to Participants who change positions during the first
year of the Service Period, if such a change would have resulted in the
Participant qualifying for an increased level of award.

 

•  

In the event of death or if the Participant becomes Totally Disabled (as defined
under the appropriate long term disability benefit plan if applicable) the RSUs
immediately vest and will be distributed to the estate or Participant as soon as
practicable after that event date.

 

•  

In the case of a Participant attaining age 55 or older and having at least 10
years of service with the Corporation when a Participant’s employment terminates
or attaining age 65, regardless of service, the RSUs will continue to vest under
the normal vesting schedule (no pro-ration) and payout will occur at the normal
payout time.

 

•  

A Participant who resigns or is terminated for cause during the Service Period
generally forfeits the rights to all RSUs and any accrued dividend equivalents.
Exceptions to this rule must be approved by the Chief Executive Officer of the
Company.

 

•  

A Participant who is involuntarily terminated and receives severance from the
Company is eligible for a pro-rated distribution of shares and any accrued
dividend equivalents. The period of active employment (i.e., period in which the
Participant is coded as active on the payroll system), but not the severance
period, will be used to determine the pro-ration and payout will occur at the
normal payout time.

 

•  

In the event that the division, business unit or business segment of the Company
to which at least 80% of the Participant’s time is dedicated or from which the
Participant is on leave of absence is sold, closed, spun off or otherwise
divested and, as a result of such transaction, the Participant’s employment with
the Sara Lee Companies is terminated, the Participant will be eligible for a
full distribution of shares and any accrued dividend equivalents. The shares
will be distributed as soon as practicable after the event.

 

•  

Should a change in control occur (as defined in the Stock Plan), the Committee
will decide what effect, if any, this should have on the awards which are
outstanding under this Plan.

 

•  

If any statement in this Plan Description or any oral representation differs
from the Stock Plan, the Stock Plan document prevails. The Stock Plan, the Grant
Notice, and the Plan Description collectively comprise all terms and conditions
applicable to the FY11-13 LTRSU grant.

 

•  

Any stock dividend, stock split, combination or exchange of securities, merger,
consolidation, recapitalization, spin-off or other distribution of any or all of
the assets of the Company will be handled as provided for in the Stock Plan.

 

•  

Nothing in the LTRSU grant shall confer on a Participant any right to continue
in the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

4



--------------------------------------------------------------------------------

 

Appendix I

 

Definitions   FY11- 13 LTRSU  

 

a) Award Date means the date upon which the Committee approved the awards under
this Plan. In this case the Award Date can mean August 26, 2010 or the January
2011 meeting of the Committee, unless an alternate date was required for tax
and/or legal reasons in locations outside the United States.

 

b) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

c) Company, Corporation or SLC means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

d) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her LTRSU award.

 

e) Dividend Equivalents has the same meaning as in the Stock Plan.

 

f) E*Trade is Sara Lee Corporation’s executive equity outsourcing vendor.

 

g) Grant Notice means the electronic document provided to each Participant
evidencing the number of restricted stock units awarded, Vesting Dates and the
basic terms and conditions of the award.

 

h) Key Executive means an employee in salary grade 38 and above.

 

i) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this Plan.

 

j) Restricted Stock Units (“RSUs”) has the same meaning as “stock awards” as
that term is used in the Stock Plan.

 

k) Service Period is the three-year period of August 26, 2010 through and
including August 31, 2013.

 

l) Stock Plan means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan
or its successor plan or plans.

 

m) Total Disability is defined in the Key Executive Long-Term Disability Plan of
SLC.

 

n) Vesting Date means August 31, 2013.

 

5



--------------------------------------------------------------------------------

 

Appendix II

Sara Lee Corporation

Executive Stock Ownership Requirements

 

Executive Position

  

Number of Shares

SLC Chairman & CEO Corporate Officer)

   400,000

SLC Executive Vice President (Corporate Officer)

   100,000

SLC Senior Vice President Corporate Officer)

   50,000

SLC Vice President Corporate Officer)

   15,000

Non-Officers (Salary grades 38 - 40)

   15,000

Non-Officers (Salary grade 37)

   14,000

Non-Officers (Salary grade 36)

   12,000

Non-Officers (Salary grade 35)

   11,000

Non-Officers (Salary grade 34)

   10,000

STOCK HOLDINGS SATISFYING STOCK OWNERSHIP REQUIREMENTS

 

CONSIDERED SHARES OWNED   NOT CONSIDERED SHARES OWNED Stock owned outright or in
joint ownership   Stock options Stock held in trusts over which the executive
still retains control of the assets   Performance-based restricted stock units
(PSUs) granted under any of the Sara Lee Corporation Long-Term Incentive
programs Stock held in brokerage accounts, mutual funds, IRA (retirement)
accounts, or E*trade   Service-based Restricted Stock Units (RSUs) granted under
any of the Sara Lee Corporation Long-Term Restricted Stock Unit (LTRSU) programs
(both vested and non-vested shares count as shares owned)   Restricted shares
paid under the Annual Incentive Plan; both vested and non-vested shares count as
shares owned)   Shares held in the Sara Lee Corporation Employee Stock Purchase
Plan   Shares held in any of the Sara Lee Corporation non-U.S. stock purchase
plans or savings schemes   Shares held in the Sara Lee Corporation Investment
Plan - (formerly known as the Dividend Reinvestment Plan (DRIP)   Common Stock
Equivalents held in the Sara Lee Corporation Executive Deferred Compensation
Plan   401(k) employee and employer contributions invested in the Sara Lee stock
fund and all ESOP shares   Special retention grants  

 

6